Case 2:19-cv-01207-JCM-BNW Document 28
                                    26 Filed 05/29/20
                                             05/27/20 Page 1 of 3
Case 2:19-cv-01207-JCM-BNW Document 28
                                    26 Filed 05/29/20
                                             05/27/20 Page 2 of 3




          May 29, 2020.
Case 2:19-cv-01207-JCM-BNW Document 28
                                    26 Filed 05/29/20
                                             05/27/20 Page 3 of 3
